Citation Nr: 0637330	
Decision Date: 12/01/06    Archive Date: 12/12/06

DOCKET NO.  02-13 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from December 1948 to July 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that denied the veteran's application to reopen 
a claim of entitlement to service connection for a back 
disability.  In June 2003, the veteran withdrew his September 
2002 request for a hearing before a Veterans Law Judge 
traveling to the RO.  In April 2004, the veteran testified at 
a Decision Review Officer (DRO) hearing.  In July 2005, the 
Board found new and material evidence to reopen the claim of 
entitlement to service connection for a back disability and 
remanded the appeal for further development.


FINDING OF FACT

The preponderance of the evidence is against a finding that a 
back disability was present in service; that a back 
disability is related to service; or that arthritis of the 
lumbosacral spine manifested itself to a compensable degree 
within a year following separation from active duty.


CONCLUSION OF LAW

A back disability was not incurred or aggravated during 
military service and may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5100, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & West Supp. 2005), eliminated the concept of a well-
grounded claim and redefined the obligations of VA with 
respect to its duties to notify and assist a claimant.  In 
August 2001, VA issued regulations to implement the VCAA.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  
The VCAA and its implementing regulations are applicable to 
the claim now before the Board.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

Relevant to the duty to notify, the Court has indicated that 
notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  In 
Pelegrini, at 121, the Court held that the VCAA requires VA 
to provide notice, consistent with the requirements of 38 
U.S.C.A. § 5103A, 38 C.F.R. § 3.159(b), and Quartuccio, that 
informs the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim, (2) 
that VA will seek to provide, and (3) that the claimant is 
expected to provide and that, furthermore, in what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim", under 38 
C.F.R. § 3.159(b). 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in August 2001, prior 
to the appealed from rating decision, taking together with 
the subsequent notice provided in December 2001 and February 
2005 informed the veteran as to what evidence he was to 
provide and to what evidence VA would attempt to obtain on 
his behalf in order to establish entitlement to service 
connection for a back disability.  He was also informed to 
submit any relevant evidence in his possession.  

The above correspondence fulfills the provisions of 38 
U.S.C.A. § 5103(a) save for a failure to provide notice of 
the type of evidence necessary to establish a disability 
rating and effective date for the disability on appeal.  
However, the Board finds this failure harmless because the 
preponderance of the evidence is against the appellant's 
claim and any questions as to the appropriate disability 
rating or effective date to be assigned are moot.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006); ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

VA has also secured all available pertinent evidence and 
conducted all appropriate development.  Specifically, the RO 
obtained and associated with the claim's files all available 
service medical records.  Moreover, VA obtained and/or the 
veteran filed with VA all relevant and identified post-
service treatment records including his records from the VA 
Medical Centers in San Francisco, Dallas, and Bonham as well 
as records from the University of Texas.  The record also 
shows the veteran was afforded a VA examination April 2004 to 
obtain medical opinion evidence as to the origins of the back 
disability.  

While the record does not contain the veteran's alleged 
records from San Francisco General Hospital and French 
Hospital Medical Center, the Board finds that VA adjudication 
of the appeal may go forward without them because in November 
2005, December 2005, and/or March 2006 VA was notified by 
these hospitals that they did not have any records of the 
veteran's and in the April 2006 supplemental statement of the 
case the claimant was notified of this fact.  See Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992) (the "'duty to 
assist' is not a license for a 'fishing expedition' to 
determine if there might be some unspecified information 
which could possibly support a claim . . . [and] this duty is 
limited to specifically identified documents that by their 
description would be facially relevant and material to the 
claim").  

In view of the foregoing, the Board finds that VA has 
fulfilled its duties under the VCAA.  To the extent that VA 
has failed to fulfill any duty to notify and assist the 
claimant, that error is harmless since there is no evidence 
the error reasonably affects the fairness of the 
adjudication.  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

Law and Regulations

The veteran argues that his current back disability was 
caused when he fell in a hole and/or fell off of a tank while 
in Korea in the early 1950's.  It is also requested that the 
veteran be afforded the benefit of the doubt.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d). 

In addition, certain chronic diseases, including arthritis, 
may be presumed to have been incurred in service if they 
become manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 38 C.F.R. §§ 3.307, 3.309.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

In deciding whether the appellant has a disability due to 
service, it is the responsibility of the Board to weigh the 
evidence, including the medical evidence, and determine where 
to give credit and where to withhold the same.  Evans v. 
West, 12 Vet. App. 22, 30 (1998).  In so doing, the Board may 
accept one medical opinion and reject others.  Id.  At the 
same time, the Board cannot make its own independent medical 
determinations, and it must have plausible reasons, based 
upon medical evidence in the record, for favoring one medical 
opinion over another.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).  Thus, the Board must determine the weight to be 
accorded the various items of evidence in this case based on 
the quality of the evidence and not necessarily on its 
quantity or source.

Analysis

With the above criteria in mind, the Board notes that while 
an April 1953 service medical record noted the veteran's 
claim of having injured his back in Korea in 1950 as well as 
his current complaints of back pain, it did not diagnosis a 
back disability.  Moreover, the subsequent July 1953 
separation examination was negative for complaints or 
diagnoses related to the back.

Post-service, while a January 1954 VA examiner noted the 
veteran's complaint of back pain since an injury in-service, 
the diagnosis was history of lumbosacral strain.  In fact, 
the first time that the record shows the veteran being 
diagnosed with a back disability is in April 1982.  See VA 
treatment record dated in April 1982.  The diagnosis at that 
time was lumbosacral strain.  Id.  In this regard, April 1982 
lumbosacral spine X-rays did not revel arthritis.  And, in 
fact, the first time that X-rays showed lumbosacral spine 
disc space narrowing was at the May 1989 VA examination.  
However, even this problem is suspect because subsequent 
November 2000, September 2001, and December 2001 X-rays did 
not revel narrowing.   

As to the origins of the back disability, at an April 2004 VA 
examination which was held for the express purse of 
ascertaining the origins of the back disability it was opined 
after a review of the record on appeal and an examination of 
the veteran that the "back symptoms he has are less likely 
than not related to service-connected injury in 1951."

The above opinion is not contradicted by any other medical 
opinion of record.  Evans, supra.  Therefore, entitlement to 
service connection for a back disability on a direct basis 
must be denied.  38 C.F.R. § 3.303; Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992) (establishing service connection 
requires finding a relationship between a current disability 
and events in service or an injury or disease incurred 
therein).  Moreover, given the length of time between the 
veteran's 1953 separation from active duty and first being 
diagnosed with lumbosacral strain in 1982, there is no 
competent evidence of a continuity of symptomatology.  Maxson 
v. West, 12 Vet. App. 453 (1999), aff'd., 230 F.3d 1330 (Fed. 
Cir. 2000) (service incurrence may be rebutted by the absence 
of medical treatment for the claimed condition for many years 
after service.).  The presumptions found at 38 C.F.R. 
§§ 3.307, 3.309 also do not help the veteran because even if 
the Board conceded that the 1989 x-rays showed arthritis of 
the lumbosacral spine, this diagnosis is not found in the 
record until many years after his 1953 separation from active 
duty.  In light of the foregoing, entitlement to service 
connection for a back disability is denied. 

In reaching the above conclusion, the Board has not 
overlooked the veteran's written statements to the RO, his 
statements to the VA and private physicians, and his personal 
hearing testimony.  While lay witnesses are competent to 
describe experiences and symptoms that result therefrom, 
because laypersons are not trained in the field of medicine, 
they are not competent to provide medical opinion evidence as 
to the origins of a disability.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  Therefore, the veteran's and 
his representative's statements addressing the origins of the 
claimant's current disability is not probative evidence as to 
the issue on appeal.

The Board also considered the doctrine of reasonable doubt.  
38 U.S.C.A. § 5107(b).  However, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

Service connection for a back disability is denied.



____________________________________________
L. M. BARNARD	
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


